Name: Council Regulation (EEC) No 4078/88 of 19 December 1988 opening and providing for the administration of a Community tariff quota for cut flowers and flower buds, fresh, originating in Israel (1988/89)
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy
 Date Published: nan

 No L 359/8 Official Journal of the European Communities 28 . 12. 88 COUNCIL REGULATION (EEC) No 4078/88 of 19 December 1988 opening and providing for the administration of a Community tariff quota for cut flowers and flower buds, fresh, originating in Israel (1988/89) THE COUNCIL OF THE EUROPEAN COMMUNITIES, 1987 establishing . conditions for the application of preferential customs duties on imports of certain floricultural products originating in Cyprus, Israel and Jordan 0 ; whereas these favourable tariff arrangements apply only to imports in respect of which certain price conditions are observed ; whereas, in addition, Israel has undertaken to respect the traditional division of trade flows between roses and carnations ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 2 of the Additional Protocol to the Agreement between the European Economic Community and the State of Israel (') provides that fresh cut flowers and flower buds, falling within the CN codes appearing in Article 1 , originating in that country, may be imported into the Community at reduced rates of customs duty within the limits of an annual Community tariff quota for 1 7 000 tonnes : Whereas equal and continuous access to the quota should be ensured for all Community importers and the rates laid down for the quota should be applied consistently to all imports of the products in question into all the Member States until the quota is exhausted ; whereas it is appropriate not to provide for allocation among Member States, without prejudice to the drawing, on the tariff quota, of such quantities as they may need, under conditions and according to a procedure to be determined ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the tariff quota is used and inform the Member States accordingly ; Whereas, within these limits of that quota, Common Customs Tariff duties are to be abolished progressively over the same periods and in accordance with the same timetables as laid down in Articles 75 and 243 of the Act of Accession of Spain and Portugal ; whereas, for the period 1 December 1988 to 31 October 1989, the quota duties are to be equal to 62,5 % of the basic duties from 1 December to 31 December 1988 and to 50 % of the basic duties from 1 January to 31 October 1989 ;. Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of quota shares collected by that economic union may be carried out by any of its members ; Whereas, within the limits of this tariff quota, the Kingdom of Spain and the Portuguese Republic are to apply duties calculated in accordance with Council Regulation (EEC) No 4162/87 of 21 December 1987 laying down the arrangements for Spain's and Portugal's trade with Israel and amending Regulations (EEC) No 449/86 and (EEC) No 2573/87 (2) ; whereas the tariff quota in question should therefore be opened for the period from 1 December 1988 to 31 October 1989 amounting, by virtue of the pro rata temporis clause, to 1 5,583 tonnes for the period in question ; HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 December 1988 to 31 October 1989 the customs duties applicable to imports into the Community of the products listed below, originating in Israel , shall be suspended at the level and within the limits of the Community tariff quota in respect of each product ; Whereas large-flowered and small flowered roses and unifloral and multifloral carnations are only covered by these quotas subject to the conditions laid down by Council Regulation (EEC) No 4088/87 of 21 December (') OJ No L 327, 30 . 11 . 1988, p. 36. b) OJ No L 396, 31 . 12. 1987, p. 1 . (3) OJ No L 382, 31 . 12. 1987, p. 22. 28 . 12. 88 Official Journal of the European Communities No L 359/9 Order No CN code Description Countryof origin Volume of quota (tonnes) Quota duties (%) 09.1306 Israel 15 583 From 1 December to 31 December 1988 : 10,6 From 1 January to 31 May 1989 : 8,5 From 1 June to 31 October 1989 : 12 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared :  Fresh :   From 1 November to 31 May   From 1 June to 31 October 0603 10 51 0603 10 53 0603 10 55 0603 10 61 0603 10 65 0603 10 69 0603 10 11 0603 10 13 0603 10 15 0603 10 21 0603 10 25 0603 10 29 If the quantities requested are greater than the available balance of the tariff quota, allocation shall be made on a pro rata basis with respect to the requests. Member States shall be informed by the Commission in accordance with the same procedures. Within the limits of this tariff quota, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with Regulation (EEC) No 4162/87. 2. Access to the quota may be halted for large-flowered and small-flowered roses and unifloral and multifloral carnations if it is found at Community level that the price conditions laid down by Regulation (EEC) No 4088/87 are not being observed. In such cases, the Commission shall adopt 'regulations re-establishing the duties applicable to the products in question and, where appropriate, re-introducing this Regulation on the dates and in respect of the products and periods indicated - in the Regulations in question . Article 4 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 3 enable imports to be charged without interruption against their accumulated shares of the Community quota. 2. Each Member State shall ensure that importers of the products concerned have free access to the quota for such times as the balance of the tariff quota so permits. 3 . Member States shall charge imports of the said products against their drawings as and when the goods are entered with the customs authorities under cover of declarations of entry into free circulation. 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 2 The tariff quota referred to in Article 1 shall be administered by the Commission, which may take any appropriate measure with a view to ensuring the efficient administration thereof. Article 5 At the request of the Commission, Member States shall inform it of imports actually charged against the quota. Article 3 If an importer presents in a Member State a declaration of entry into free circulation including a request for preferential benefit for a product covered by this Regulation, and if this declaration is accepted by the customs authorities, the Member State concerned shall draw, from the tariff quota, by means of notification to the Commission, a quantity corresponding to these needs. The requests for drawing, with the indication of the date of acceptance of the said declaration, must be communicated to the Commission without delay. The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the tariff quota. Article 6 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 December 1988 . No L 359/ 10 Official Journal of the European Communities 28 . 12. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1988 . For the Council The President Th. PANGALOS